Title: To George Washington from Henry Laurens, 25 January 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 25th Jany 1778

The 22d Inst. I had the honour of writing to your Excellency by Lieut. Colo. duplessis whose assurances induces me to beleive he has travelled as expeditiously as any of our post Riders.
Inclosed your Excellency will receive an Act of Congress of yesterday relative to the Legal distribution of prize Money arising from Captures made on the Water by detachments from the Army, & in a seperate Packet six Copies of Extracts from the Journals of Congress ordered by the said Act to be transmitted to your Excellency & Genl Smallwood. I have the honour to be &ca.
